United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                   UNITED STATES COURT OF APPEALS                      May 20, 2004
                            FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 03-20662
                               Summary Calendar


                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

                               FERNANDO GARZA,

                                                      Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                         (H-03-CR-0002-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Fernando Garza appeals his sentence for harboring illegal

aliens   and   aiding    and    abetting     in   violation   of   8     U.S.C.

§§ 1324(A)(1)(a)(III), 1324(A)(1)(b)(I), 1324(A)(1)(a)(V)(ii), and

18 U.S.C. § 2.    Garza asserts that the district court erred in

enhancing his offense level pursuant to Sentencing Guidelines §§

2L1.1(b)(5) (creating substantial risk of death on serous bodily

injury) and 3C1.1 (obstruction of justice).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     This court reviews the application of the Guidelines de novo

and reviews the factual findings by the district court for clear

error.   United States v. Garcia-Guerrero, 313 F.3d 892, 895 (5th

Cir. 2002).   A sentence will be upheld, “unless it was imposed in

violation of law or as a result of an incorrect application of the

sentencing guidelines or it is outside the range of the applicable

guideline and is unreasonable”.       Id.

     The district court did not clearly err in enhancing Garza’s

offense level pursuant to U.S.S.G. §§ 2L1.1(b)(5) and 3C1.1.   See

United States v. Cuyler, 298 F.3d 387, 388 (5th Cir. 2002); United

States v. O’Callaghan, 106 F.3d 1221, 1223 (5th Cir. 1997).

                                                       AFFIRMED




                                  2